In The


Court of Appeals


Ninth District of Texas at Beaumont


____________________


NO. 09-09-00330-CV

____________________


IN THE INTEREST OF S.T.A.




On Appeal from the 88th District Court
Hardin County, Texas

Trial Cause No. 45892




MEMORANDUM OPINION
 On September 24, 2009, we notified the parties that the appeal would be dismissed
for want of prosecution unless arrangements were made for filing the record or the appellant
explained why additional time was needed to file the record.  We also notified the parties that
the appeal would be dismissed unless the appellant remitted the filing fee for the appeal.  The
appellant did not respond to the Court's notices.  The appellant did not file an affidavit of
indigence and is not entitled to proceed without payment of costs.  See Tex. R. App. P. 20.1. 
There being no satisfactory explanation for the failure to file the record, and there being no
reasonable explanation for the failure to pay the filing fee for the appeal, the appeal is
dismissed for want of prosecution.  Tex. R. App. P. 37.3(b); Tex. R. App. P. 42.3.  Costs are
assessed against the appellant.
	APPEAL DISMISSED.


							_________________________________
								       HOLLIS HORTON
									     Justice


Opinion Delivered November 12, 2009
Before McKeithen, C.J., Kreger and Horton, JJ.